DETAILED ACTION
	In Reply filed on 04/20/2022, claims 1-20 are pending. Claims 10-11 are withdrawn based on Restriction requirement. Claims 6 and 13-14 are currently amended. Claims 16-20 are newly added. Claims 1-9 and 12-20 are considered in the current Office Action.   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections
35 USC 103 rejections of claims 1-9 and 12-15 as being unpatentable over Hart and Folgar are maintained in view of the Applicants’ argument. See Response to Argument below. 
Claim Objections
Claim 13 recites the limitation "the projector " in line 2 should read as “the light projector”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 recites the limitation “wherein the 3D printer is to embed the at least partly uncured material in a surface of the 3D object such that, when the 3D object is cleaned of uncured material, the at least partly uncured material remains on the surface of the 3D object”. However, this subject matter is not properly described in the specification as filed. At most, the specification discloses the 3D object may be cleaned or finished prior to being transferred to the surface feature formation arrangement ([0019]). It does not specify the at least partly uncured material remains on the surface of the 3D object after the 3D object is cleaned of uncured material. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the template to form the pattern in light from the projector”. It is unclear as to the meaning of the limitation; thus, render the limitation as indefinite. For the purpose of compact prosecution, the Examiner is interpreting the limitation as the light from the projector focused on the template to form the pattern which corresponds to [0022] of the instant application. 
Claim 14 recites the limitation “wherein the pattern is brighter on a periphery of the pattern and dimmer at a center portion of the pattern”. It is unclear as to how does the pattern itself be brighter at the periphery than at the center which is contrary to what is disclosed in the specification at [0028] where the periphery is dimmer than the center; thus, render the claim indefinite. For the purpose of compact prosecution, the Examiner is interpreting the limitation at the projector projected brighter light to the periphery of the pattern and dimmer to the center of the pattern which is consistent to the claimed subject matter. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 12-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0147153 (“Hart et al” hereinafter Hart) and US2017/0087639 (“Folgar et al” hereinafter Folgar). 
Regarding Claim 1, Hart teaches a system (abstract), comprising: 
a surface feature formation arrangement (Figure 1, system 10) to receive the 3D object (Figure 1, object holding platform 80), the surface feature formation arrangement (Figure 1, system 10) including: a controller (Figure 2A, controller 38 and [0009]); and a heat source (Figure 2A, end effector 30 which contains light sources 34 and 36 and [0009]), wherein the controller is to operate the heat source to selectively apply heat to the at least one surface of the 3D object ([0011], the controller can command the spatial light modulator to progressively project one subset of the pattern of on to the surface of the 3D object), the heat from the heat source being to transform the at least partly uncured material to form a selected feature on the at least one surface ([0014], light source can be configured to cure a photosensitive material disposed on the surface of the three-dimensional object to cause the projected image to be printed onto the surface of the three-dimensional object). 
Hart fails to teach a three-dimensional (3D) printer to generate a 3D object, the 3D object having at least one surface with a layer of at least partly uncured material. 
However, Folgar teaches a three-dimensional (3D) printer (Figure 1, apparatus 100 which contains SLS device 110 and 3D printer 122) to generate a 3D object (Figure 2, object 102), the 3D object having at least one surface with a layer of at least partly uncured (Figure 1, the object contains a second portion 134 of conductive material [0032] that is in electrical contact with the first portion 124 but not being sintered with particulate material as shown in Figure 1). 
Hart and Folgar are considered to be analogous to the claimed invention because both are in the same field of applying additional surface texture/image to a 3D object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the system as taught by Hart by incorporated the three-dimensional printer as taught by Folgar to improve the quality and/or functionality of parts made ([0003]). Furthermore, the result of the combination would have been predictable. See MPEP 2143(I)(A). 
Regarding Claim 2, the combination of Hart and Folgar teaches the system of claim 1, wherein the 3D printer (Folgar, Figure 1, apparatus 100 which contains SLS device 110 and 3D printer 122) is one of a multi-jet fusion (MJF) printer, a fused deposition modeling (FDM) printer, or a selective laser sintering (SLS) printer ([0027], device 110 is a selective laser sintering).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the system as taught by Hart by incorporated the selective laser sintering printer as taught by Folgar for the same reason set forward in Claim 1. 
Regarding Claim 3, the combination of Hart and Folgar teaches the system of claim 1, wherein the at least partly uncured material is one of a polymer powder or a metal nanoparticle ink (Folgar, Figure 1, the object contains a second portion 134 of conductive material which could be a conductive ink where conductive material comprises or is formed from an inorganic material such as a metal [0040]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the system as taught by Hart by incorporated the selective laser sintering printer to print 3D object with metal ink as taught by Folgar to strengthen the object and allow for cost reduction, better turnaround time to produce the part, and reduced weight of the part ([0005]).  
Regarding Claim 4, the combination of Hart and Folgar teaches the system of claim 1, wherein the heat source is a light source (Hart, Figure 2A, the end effector 30 contains light sources 34 and 36 and [0009]).  
Regarding Claim 5, the combination of Hart and Folgar teaches the system of claim 4, wherein the light source is to generate one of ultraviolet, visible (Hart, [0068], the first light source 34 can be a light-emitting diode that includes red and blue visible wavelengths) or infrared light.  
Regarding Claim 6, the combination of Hart and Folgar teaches the system of claim 1, wherein the selected feature is an image projected by the heat source (Hart, [0064], the end effector associated projects an image to be printed onto a surface of a three-dimensional object).
Regarding Claim 7, the combination of Hart and Folgar teaches the system of claim 6. Hart fails to explicitly teach the image includes at least one of a logo, text, or an identifier, or a part of at least one of a logo, text or an identifier. 
However, one of ordinary skill in the art to would likely to find it obvious that a logo or a text is an image as well since they can be represented as a figure or image and the process of projecting an image vs a logo would have been the same.  
Regarding Claim 8, the combination of Hart and Folgar teaches the system of claim 1, wherein the at least partly uncured material is a metal nanoparticle ink (Folgar, Figure 1, the object contains a second portion 134 of conductive material which could be a conductive ink where conductive material comprises or is formed from an inorganic material such as a metal [0040]) and the selected feature is at least one conductive trace (It is implies that the selected feature is conductive trace because it is formed on the uncured metal ink material and metal are conductive).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the system as taught by Hart by incorporated the selective laser sintering printer to print 3D object with metal ink as taught by Folgar to strengthen the object and allow for cost reduction, better turnaround time to produce the part, and reduced weight of the part ([0005]).  
Regarding Claim 9, the combination of Hart and Folgar teaches the system of claim 1, wherein the heat from the heat source (Hart, Figure 2A, end effector 30 which contains light sources 34 and 36)is to transform the at least partly uncured material by one of melting, evaporating, decomposing, consolidating ([0077], the second light source 36 can be used for curing the light-sensitive material disposed on the surface of the three dimensional object onto which the image is projected), sintering, or coalescing the at least partly uncured material.  
Regarding Claim 12, the combination of Hart and Folgar teaches the system of claim 1, wherein the surface feature formation arrangement (Hart, Figure 1, system 10) further comprises: 
a three-dimensional (3D) printed object receiving portion to support the 3D object received from the 3D printer (Figure 1, object holding platform 80); and a light projector (Figure 2A, end effector 30 which contains light sources 34 and 36 and [0009]) to project a pattern onto the surface of the 3D printed object to transform the uncured material ([0014], light source can be configured to cure a photosensitive material disposed on the surface of the three-dimensional object to cause the projected image to be printed onto the surface of the three-dimensional object). Hart fails to teach the 3D printed object having at least one surface with a layer of an embedded uncured material.
However, Folgar teaches the 3D printed object having at least one surface with a layer of an embedded uncured material (Figure 1, the object contains a second portion 134 of conductive material [0032] that is in electrical contact with the first portion 124 but not being sintered with particulate material as shown in Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the system as taught by Hart by incorporated the 3D object printed by the three-dimensional printer as taught by Folgar for the same reason set forward in Claim 1.
Regarding Claim 13, the combination of Hart and Folgar teaches the system of claim 12, further comprising a template (Hart, Figure 2A, glass lens 64) positioned between the projector and the 3D printed object (Figure 1, the glass lens 64 which is part of the distal end 60d of the objective 60 is position between the end effector 30 which contains light sources 34 and 36 and the object 100), the template to form the pattern in light from the projector ([0014], light source can be configured to cure a photosensitive material disposed on the surface of the three-dimensional object to cause the projected image to be printed onto the surface of the three-dimensional object).
Regarding Claim 14, the combination of Hard and Folgar teaches the system of claim 12, the combination fails to explicitly teach wherein the pattern is brighter on a periphery of the pattern and dimmer at a center portion of the pattern.
However, Hard teaches the controller can command the spatial light modulator to progressively project one subset of the pattern of polygons at a time by identifying a centroid of each subset and adjusting a location of the objective with respect to the surface of the three-dimensional object onto which the projected image is to be printed ([0011]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify the light modulator can project a brighter light at different subset region of the pattern. Specifically, the light modulator can project a brighter light to the periphery of the pattern and dimmer at the center portion of the pattern to cures different photosensitive material and transfers the pattern into the material, and thus onto the surface ([0111]).
Regarding Claim 15, the combination of Hart and Folgar teaches the system of claim 12, wherein the light projector is to project light to heat the surface of the 3D object to transform the uncured material (Hart, [0077], the second light source 36 can be used for curing the light-sensitive material disposed on the surface of the three-dimensional object onto which the image is projected).
Regarding Claim 16, the combination of Hard and Folgar teaches the system of claim 1, wherein the 3D printer is to embed the at least partly uncured material in a surface of the 3D object such that, when the 3D object is cleaned of uncured material, the at least partly uncured material remains on the surface of the 3D object (Folgar, Figure 1, first portion 124 is sintered by comprises an unsintered second portion 134 made up of conductive material that is in electrical contact with the first portion 124 [0032]; thus, when the uncured material are removed from the first portion, the unsintered second portion 134 is still on the surface of the object and in contact with the first portion 124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the system as taught by Hart by incorporated the three-dimensional printer that prints at least partly uncured material in a surface of the 3D object as taught by Folgar for the same reason set forward in claim 1.
Regarding Claim 17, the combination of Hard and Folgar teaches the system of claim 1, wherein the heat from the heat source is to transform the at least partly uncured material by melting the at least partly uncured material (Folgar, Figure 1, the selective laser sintering device 110 is configured to form a sintered cross-section [0029], such as the sintered cross-section 132 that formed between the sintered first portion 124 and the unsintered second portion 134 [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the heat source as taught by Hart by the heat source as taught by Folgar for the same reason set forward in claim 1.
Regarding Claim 19, the combination of Hart and Folgar teaches the system of claim 1, wherein the surface feature formation arrangement (Hart, Figure 1, system 10) comprises a harness or support (Figure 1, rotary stage 90) to rotate the 3D object with respect to the heat source ([0063], the stage 90 can also be maneuvered to adjust a location of the object 100 with respect to the end effector 30), the heat source structured to project a sliver of an image corresponding to the selected feature, the image sliver being focused at a normal to a surface of the 3D object ([0014], light source can be configured to cure a photosensitive material disposed on the surface of the three-dimensional object to cause the projected image to be printed onto the surface of the three-dimensional object).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US2016/0147153 (“Hart et al” hereinafter Hart) and US2017/0087639 (“Folgar et al” hereinafter Folgar) as applied to claim 1 above, and further in view of US2017/0008236 (“Easter et al” hereinafter Easter).
Regarding Claim 18, the combination of Hard and Folgar teaches the system of claim 1, but fails to teach wherein the heat source comprises an infrared projector to project a pattern corresponding to the selected feature using infrared energy.
However, Easter teaches the heat source comprises an infrared projector to project a pattern corresponding to the selected feature using infrared energy ([0021], an ultraviolet or infrared radiation can be used to cured the resin paste or gel deposited on the build surface in a selective pattern).
	Hard, Folgar, and Easter are considered to be analogous to the claimed invention because they are in the same field of applying additional surface texture/image to a 3D object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the heat source in the system as taught by the modified Hart with the infrared energy source taught by Easter because the result of the substitution would have been similar and predictable. See MPEP 2143(I)(B).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US2016/0147153 (“Hart et al” hereinafter Hart) and US2017/0087639 (“Folgar et al” hereinafter Folgar) as applied to claim 1 above, and further in view of US2018/0153648 (“Shanjani et al” hereinafter Shanjani). 
 Regarding Claim 20, the combination of Hart and Folgar teaches the system of claim 1. The combination fails to explicitly teach wherein the selected feature is a barcode, Quick-Read (QR) code or identification number. Hart teaches the light source can be configured to cure a photosensitive material disposed on the surface of the three-dimensional object to cause the projected image to be printed onto the surface of the three-dimensional object ([0014]). 
Shanjani teaches alternatively or additionally markings may be or include a machine-readable code, such as a QR code, a bar code, or the like. The marking may be embedded within the apparatus ([0183]) which is formed by 3D printing ([0011]). 
Hart, Folgar, and Shanjani are considered to be analogous to the claimed invention because they are in the same field of applying additional surface texture/image to a 3D object. Therefore, one of ordinary skill in the art to would likely to find it obvious to simple substitute the pattern printed by the modified Hart by the QR code as taught by Shanjani because the result of the substitution would have been the same and predictable. See MPEP 2143 (I)(B).  
Response to Arguments
Applicant's arguments filed on 4/20/2022 have been fully considered but they are not persuasive. 
The Applicant argues the combination of cited reference does not teach or suggest all of the subject matter in claim 1. Specifically, the combination does not disclose the object is transferred to the surface feature formation arrangement. 
The Examiner respectfully disagrees. Claim 1 only recites “a surface feature formation arrangement to receive the 3D object”. Under the broadest reasonable interpretation (BRI), the words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification, and it is improper to import claim limitations from the specification into the claim. In this case, the limitation is interpreted as any surface formation arrangement that is capable of holding and/or receiving a 3D object. 
The Applicant argues the Folgar reference does not expressly state that the second portion of conductive material is cured or sintered. However, there is also nothing in Folgar that teaches or suggests that the second portion 134 of conductive material is left partly uncured. 
The Examiner respectfully disagrees. Figure 1 of Folgar discloses the object contains a sintered first portion 124 and a unsintered second portion 134. The second portion 134 is in electrical contact with the first portion 124 but not being sintered with particulate material. In this case, the Examiner is interpreting “a layer of at least partly uncured material” as the combination of the first portion 124 and the second portion 134 from the Folgar reference (see attached Figure 1 below) which does teach the claimed limitation. 

    PNG
    media_image1.png
    659
    566
    media_image1.png
    Greyscale
The Applicant also argues if the two references are combined, without referring in hindsight to what Applicant’s specification describes, the result does not teach or suggest the claimed subject matter in claim 1. 
The Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hart and Folgar to have a 3D printer that prints a 3D object (Folgar) and a surface feature formation arrangement that forms patterns on the surface of the printed object (Hart) since both references are analogous art and from the same field of endeavor as the claimed invention. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the system as taught by Hart by incorporated the three-dimensional printer as taught by Folgar to improve the quality and/or functionality of parts made ([0003]).
In conclusion, the combination of Hart and Folgar does teach all of the limitation in the claim 1 and the 35 USC 103 rejections of claims 1-9 and 12-15. Newly added claims 16-17 and 19-20 are further rejected under 35 USC 103 in view of the combination of Hart and Folgar. Newly added claim 18 is rejected under 35 USC 103 in view of combination of Hart and Folgar and further in view of Easter. 
  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754



/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754